Citation Nr: 0618409	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  99-22 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the veteran is competent to handle the disbursement 
of funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
November 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In that decision, the RO determined that the veteran 
was not competent to handle disbursement of VA funds.  The 
veteran filed a notice of disagreement, which was received in 
February 1999.  The RO furnished the veteran a Statement of 
the Case in October 1999, and; in November 1999, the veteran 
filed his Substantive Appeal with the RO.

In October 2001, the Board remanded this matter for further 
development and adjudication.  This having been completed, 
the matter is again before the Board.  


FINDINGS OF FACT

The veteran suffers from schizophrenia, paranoid type, which 
has been evaluated as 100 percent disabling since December 
23, 1982, and the medical evidence shows that he lacks the 
mental capacity to contract or manage his own affairs, 
including disbursement of funds without limitation.  


CONCLUSION OF LAW

The veteran is not mentally competent for VA benefit 
purposes.  38 C.F.R. § 3.353 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

In Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), however, 
the Court of Appeals for Veterans Claims (Court) explicitly 
held that the VCAA does not apply to competency cases.  

II.  Analysis

Under the law, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his or her own affairs, including the 
capacity to manage disbursement of funds without limitation.  
38 C.F.R. § 3.353(a).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Determinations relative 
to incompetency should be based upon all evidence of record 
and there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization and the holding of incompetency.  Id.  There 
is a presumption in favor of competency, and where reasonable 
doubt arises regarding a beneficiary' s mental capacity to 
contract or to manage his or her own affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  See 38 C.F.R. § 3.353(d).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the United States Court of 
Appeals for Veterans Claims (Court), has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, 
where, as here, the Board is presented with conflicting 
medical evidence, it is free to favor one medical opinion 
over another, provided it offers an adequate basis for doing 
so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the 
Board notes that the Federal Circuit and the Court have both 
specifically rejected the "treating physician rule."  See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  Instead, in Guerrieri, the 
Court offered guidance on the assessment of the probative 
value of medical opinion evidence.  The Court instructed that 
it should be based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  Id. at 470-71.

Based on the Board's careful review of the medical evidence, 
the Board finds that the veteran is not competent to handle 
the disbursement of VA funds without limitation.  

A review of the pertinent evidence shows that the veteran is 
service-connected for schizophrenia, paranoid type, evaluated 
as 100 percent disabling since December  23, 1982.  In 
December 1997, the veteran's clinical social worker signed a 
statement indicating that, based on her knowledge and 
observations of the veteran, she believed that he was 
incapable of managing his financial affairs.  In addition, a 
March 1998 statement signed by a physician noted that the 
veteran suffered from schizophrenia, undifferentiated type, 
chronic, in acute exacerbation, and poly substance abuse.  He 
indicated that the veteran's insight and judgment were 
severely and permanently impaired, and that he was not 
capable of managing his own financial affairs.  

In March 1998, the RO found the veteran not competent to 
handle the disbursement of funds.  The veteran appealed this 
decision.

In order to assist the veteran and determine in part whether 
the veteran was competent to handle the disbursement of his 
VA funds, the veteran was afforded a VA examination in August 
1999.  After examining the veteran, the examiner offered an 
opinion regarding the veteran's competency.  Specifically, 
the examiner stated that "[t]he patient is rated incompetent 
to handle his funds.  The undersigned would encourage to keep 
the patient incompetent due to frequent exacerbation of 
symptoms from his mental illness and the disorganized state 
the patient goes into as he has relapses."

In April 2000, the veteran's treatment team noted that the 
veteran had requested that he be made competent to manage his 
own funds.  The veteran's team recommended that the veteran 
be placed on supervised direct payment and be responsible for 
paying his bills, establishing a budget and a bank account.  
The team indicated that at the end of a year, a determination 
would be made regarding the veteran's competency.  An August 
2001 assessment reported that the veteran was living as best 
as could be expected and that he was fully capable of 
handling his funds and affairs in a competent manner.  It was 
recommended that the veteran's case be referred for a 
competency reevaluation.

In May 2005, the veteran was again afforded a VA examination 
in connection with his claim.  The veteran's capacity to 
manage his own financial affairs was explored.  After 
questioning the veteran closely regarding particulars of his 
financial transactions and disbursements, the examiner stated 
that "[i]t is my professional opinion that the veteran is 
still capable of managing his financial affairs, although it 
is strongly recommended that he be evaluated either formally 
and/or informally on a periodic basis ... to continue to 
monitor his ability to adequately manage his financial 
affairs."  A follow-up opinion dated in June 2005, indicated 
that the veteran's medical records were reviewed.  After this 
review, the examiner indicated that the veteran exhibits 
questionable judgment in managing his monies.  The examiner 
recommended that the veteran continue to be supervised by a 
responsible third party in order to assist him in managing 
his funds, and that a thorough and adequate documentation of 
the veteran's financial transactions be undertaken to verify 
if the veteran is capable of accurately and reliably 
budgeting his monies.  

In light of the foregoing, the Board finds that the evidence 
clearly favors a finding that the veteran is mentally 
incompetent for VA benefit purposes.  The opinions contained 
in the record since the March 1998 RO finding of 
incompetency, consistently find that the veteran is not 
competent or in need of supervision with respect to his 
finances.  While the Board notes that the veteran appears to 
have made progress in the handling of his financial affairs, 
the clear weight of the medical evidence indicates that the 
veteran is still not competent to manage his own financial 
affairs without limitation.


ORDER

As the veteran is not competent to manage his own financial 
affairs without limitation, entitlement to direct payment of 
VA benefits is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


